Citation Nr: 1814927	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  13-11 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from March 1946 to May 1946.  The Veteran died in April 1991.  The Appellant claims as the surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on an appeal from a July 2012 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

A February 2014 Board decision reopened and remanded the claim for additional development.  The Board denied the Appellant's claim in a May 2017 decision.  

The Appellant appealed the Board's May 2017 decision to the United States Court of Appeals for Veterans Claims, resulting in an October 2017 Joint Motion for Remand (JMR) returning the matter to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the October 2017 JMR and the evidence of record, the Board has determined that remand is necessary in order to properly adjudicate the Appellant's claim.  Specifically, the Board finds that clarification from the private physician of record as to his opinion regarding the nature of the Veteran's atrial septal defect (ASD) and his previous assertion of in-service aggravation is necessary.  The private examiner's December 2010 and October 2007 opinions seem to be at odds with the March 2014 VA examination of record with respect to whether the Veteran's ASD was a congenital defect, or in the alternative a congenital disease.  Further clarification is necessary.
Accordingly, the case is REMANDED for the following action:

1. Contact the private examiner that authored the October 2007 and December 2010 private medical opinions.  

In the examiner's October 2007 and December 2010 statements, he states that he believes the Veteran's ASD was aggravated by basic training.  Please ask the private examiner to provide responses to the following in order for VA to better understand his medical opinion and appropriately adjudicate the Appellant's claim:

a) Provide an opinion as to whether the Veteran's atrial septal defect (ASD) is indicative of a congenital defect, or in the alternative a congenital disease. 

b) If the ASD is identified as either a congenital or developmental defect, the examiner should indicate whether it was subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability.  Please identify the additional disability.

Please indicate to the private examiner that in responding to these questions, any clarification as to his December 2010 contention that the Veteran's ASD was aggravated by the Veteran's basic training would be very helpful. 

2. Return the claims file to the March 2014 VA examiner, or if that examiner is not available, an examiner of appropriate knowledge and expertise.

After reviewing all available records, the examiner should do the following:

a) Provide an opinion as to whether the Veteran's atrial septal defect (ASD) is indicative of a congenital defect, or in the alternative a congenital disease. 

It is requested that the examiner provide the medical definition of the appellant's condition.

In doing so, please reconcile any conflicting medical evidence of record, to include December 2010 and October 2007 private opinions submitted by the Appellant.

b) If the ASD is identified as either a congenital or developmental defect, the examiner should indicate whether it was subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability.  Please identify the additional disability.

c) In contrast, if the ASD is identified as a congenital or hereditary disease identified, the examiner should state whether the disease clearly and unmistakably preexisted the Veteran's entry into active service.  If so, the examiner should indicate whether there was there an increase in the severity of the condition beyond its natural progression as a result of service.

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.

3. Readjudicate the Veteran's claim. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




